Citation Nr: 0708151	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-20 629A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from February 1944 to March 1946.  She died in 
January 2002.  The appellant is her surviving spouse.  He 
appealed to the Board of Veterans' Appeals (Board) from a May 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which denied 
his claim for service connection for the cause of her death 
and for Dependence and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  The cause-of-
death claim is the only one at issue.

In October 2005, to the support the claim, the appellant and 
his daughter testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  During the 
hearing, the appellant submitted additional evidence 
consisting of copies of medical journal articles and lay 
statements in support of the claim, which since have been 
associated with the other evidence in the claims file.  He 
also agreed to have the hearing in the absence of his 
designated representative, American Ex-Prisoners of War, Inc.  

Subsequently, in December 2005, the Board remanded this case 
to the RO (via the Appeals Management Center (AMC)) for 
further development, specifically, to obtain a medical nexus 
opinion.  The Board also more recently in September 2006 
obtained an additional medical opinion from a specialist 
in cardiology in the Veterans Health Administration (VHA).




FINDINGS OF FACT

1.  The veteran died in January 2002 from cardiac arrest, 
respiratory failure, and ischemic bowel.  

2.  During the veteran's lifetime, service connection was 
established for 
post-traumatic stress disorder (PTSD) - rated 100 percent 
disabling effectively since August 1997, and for 
epidermophytosis of the fingers and hands - rated 
10-percent disabling.  

3.  The most persuasive medical evidence of record indicates 
the veteran's PTSD was so severe it as likely as not had a 
material influence in accelerating her death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
service-connected PTSD contributed substantially and 
materially to the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, and the implementing 
VA regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Here, since the Board is granting the claim - in full, there 
is no need to discuss whether there has been compliance with 
the notice and duty to assist provisions of the VCAA because 
even if there has not been, this is inconsequential and, 
therefore, at most harmless error.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

According to the death certificate, the veteran died in 
January 2002 due to cardiac arrest, respiratory failure, and 
ischemic bowel.  The summary of her final hospitalization in 
January 2002 indicates she was admitted with multiple 
medical problems - including bradycardia, respiratory 
distress, sleep apnea, hyperlipidemia, hypertension, and 
acute renal failure, and that she developed other serious 
conditions during the terminal hospitalization, including 
gastrointestinal bleeding, disseminated intravascular 
coagulation, a fungal urinary tract infection, and sepsis.  
Other medical records show that she had undergone aortic 
valve replacement surgery in 1999 and that she also had 
moderate chronic obstructive pulmonary disease (COPD).  Her 
PTSD, a service-connected condition, had been rated 100 
percent disabling effectively since the August 1997 grant.  
She also had many years earlier established her entitlement 
to service connection for epidermophytosis of the fingers and 
hands, rated 10 percent disabling.

Initially, the Board notes there is no medical evidence that 
any of the conditions listed on the veteran's death 
certificate had its origins during her period of military 
service that ended many years ago - in 1946.  Service 
connection for the cause of her death on that basis, 
therefore, is not established.  But then again, this is not 
the basis of the appellant's claim anyway.

The appellant and his daughter, a registered nurse, contend 
instead the veteran's service-connected PTSD either caused or 
more likely at least aggravated her heart condition and her 
general physical health so as to, in turn, contribute to her 
death.  They also contend that her exposure to second-hand 
smoke during service caused her respiratory and other 
conditions, thereby contributing to her death.  The appellant 
and his daughter testified to this effect at a personal 
hearing before the Board at the RO in October 2005.  In 
addition, they presented several scientific articles to 
support their contentions.  

In January 2006, pursuant to the Board's December 2005 
remand, an opinion was obtained from a VA physician regarding 
the relationship, if any, between the veteran's service-
connected PTSD and her death.  The physician indicated that 
he had reviewed the claims file and then provided a very 
brief, terse opinion, stating that the veteran was obese and 
"had sleep apnea, hypertension, asthma and [COPD].  These 
are not related to PTSD and directly or indirectly were the 
factors responsible for her cardiac arrest and respiratory 
failure.  It is therefore less likely as not that her death 
was caused by or a result of PTSD."  

Because that physician did not furnish any rationale for his 
opinion and seemed to ignore the published scientific reports 
that had been submitted by the appellant and his daughter, 
the Board requested another medical opinion from an expert 
in cardiology with the VHA.  That physician, whose opinion 
was received in September 2006, indicated that he had 
carefully read all of the scientific articles provided by the 
appellant and had also studied many other articles concerning 
the relationship of PTSD and its interaction with other 
medical disorders.  The physician stated that he found 
innumerable instances indicating that PTSD can no longer be 
considered just a mental disorder, but a disorder which 
includes many physical problems in addition - including 
several that the veteran had.  Finally, the physician 
concluded, "After reviewing all of this data very carefully 
and studying it for quite some time, my opinion is that her 
death, with all its related complications certainly appears 
to have been hastened by her [PTSD].  It is my opinion that 
it is at least as likely as not to have occurred in this 
manner."  

In weighing the conflicting medical opinions in this case, 
the Board is struck by the fact that the earlier opinion that 
was adverse to the appellant's claim provided absolutely no 
rationale for its conclusion and did not appear to even 
consider the scientific articles that were submitted in 
support of the claim, whereas the more recent examiner - 
who, again, is a specialist in cardiology, not only 
specifically indicated he had carefully reviewed those 
articles, but also conducted his own investigation into the 
question.  Therefore, the Board finds the latter opinion to 
be of much greater probative value.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Black v. Brown, 10 Vet. App. 279 (1997).  Further, that 
opinion very persuasively argues in favor of the appellant's 
claim.  Certainly then, resolving all reasonable doubt in the 
appellant's favor, it is just as likely as not the veteran's 
service-connected PTSD contributed substantially and 
materially to her death.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  So the claim must be granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
Keith Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


